Citation Nr: 0127803	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of aortic 
valve replacement secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for lightheadedness and 
numbness of the hands and feet secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1980.  

These matters come before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
decisions of the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

An RO hearing was held in August 1998.  The veteran was also 
afforded a travel board hearing before the undersigned member 
of the Board in June 2000.  The Board notes that additional 
evidence was submitted at the Board hearing in June 2000.  
The veteran and his representative waived initial 
consideration by the RO under the provisions of 38 C.F.R. 
§ 20.1304(c) (2001).  In addition, the veteran was afforded a 
hearing before a hearing officer in June 2000.  Transcripts 
of all three hearings have been associated with the claims 
folder.  

The issue of entitlement to service connection for residuals 
of aortic valve replacement as secondary to service-connected 
hypertension was previously before the Board.  In September 
2000, the Board remanded the issue to the RO for further 
development.  That development having been completed to the 
extent possible, the Board proceeds with adjudication of the 
claim.  In addition, during the appeal period, the veteran 
perfected an appeal of the issue of entitlement to service 
connection for lightheadedness and numbness of the hands and 
feet.  Accordingly, the Board will proceed with adjudication 
of that claim, as well.  



FINDINGS OF FACT

1.  The greater weight of the competent, non-speculative 
evidence shows that residuals of aortic valve replacement are 
not related to a service-connected disability, including 
hypertension.  

2.  Service medical records are negative for findings of 
numbness of the hands or feet.

3.  The competent and probative evidence does not establish 
that lightheadedness and numbness of the hands and feet are 
related to service or a service-connected disability, 
including hypertension.  

4.  Neurological deficits of the upper or lower extremities 
were not manifest during service or within 1 year of 
separation from service.

5.  There is no competent evidence relating any neurological 
deficits to service or a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Residuals of aortic valve replacement are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.310 (2001); Veterans Claims Assistance Act of 2000, 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001).  

2.  Lightheadedness and numbness of the hands and feet are 
not a result of service, or proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001); Veterans Claims Assistance Act of 
2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107(West Supp. 2001)); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for hypertension in a July 
1990 rating decision.  The 10 percent rating assigned at that 
time has remained in effect.  

Service medical records are negative for findings or a 
diagnosis of lightheadedness or numbness in the hands and 
feet.  The March 1977 service entrance examination report 
shows that the veteran had pes planus.  A December 1977 
record of treatment reveals that he complained that his hands 
shook and became wet, with or without headache.  The 
assessment was common migraine.  Treatment records, dated in 
May 1980, show that the veteran complained of pain in both 
shins and in the arches of his feet.  The assessment was shin 
splints.  On podiatry examination, the assessment was flat 
feet versus plantar fasciitis.  A June 1980 separation 
examination report shows that his head and upper and lower 
extremities were normal.  On the accompanying medical 
history, he denied having or having had dizziness.  

Private treatment records, dated from May 1977 to May 1990, 
reveal that in about July 1981, the veteran complained of 
feeling dizzy and lightheaded, with vertigo and seeing 
double.  The problems listed include anxiety and high blood 
pressure/dizziness.  Treatment records, dated in November 
1981, reflect that he complained of numbness of his hands and 
fingers.  He also complained of generalized weakness of the 
hands, legs, and arms.  The problems were listed as viral 
syndrome, asthenia, and splenectomy.  

Private treatment records, dated from November 1994 to May 
1997, show that the veteran was diagnosed with aortic 
stenosis.  A November 1994 treatment record reflects that the 
veteran's cardiologist, R. Z., M.D., recommended reevaluation 
in the future, especially if additional symptoms were 
present, to include lightheadedness.  The veteran underwent 
an aortic valve replacement in March 1997.  The postoperative 
diagnosis was critical aortic stenosis, calcific, secondary 
to congenital bicuspid valve.  

Private treatment records from I. H. S., dated from December 
1993 to December 1999, disclose that the veteran complained 
of lightheadedness and/or dizziness.  A March 1994 record of 
treatment shows that he complained of numbness in his lower 
extremities.  The record notes that the etiology was unknown.  
In March 1997, he also complained of numbness of the hands 
and feet.  Treatment records dated in March 1997, reveal that 
the veteran was 10 day status post heart valve replacement.  
The records indicate that he was lightheaded and had slurred 
speech.  A March 1999 treatment record shows that the veteran 
complained of migraine, with vertigo as aura.  The record 
notes that the veteran had a prosthetic aortic valve but not 
the kind that required anticoagulation.  A December 1999 
record shows that he complained of neurodeficits.  

In an April 1997 progress report, the veteran's cardiac 
surgeon, H. A., M.D., indicated that the veteran was 
receiving follow-up care from E. M., M.D.  He recommended 
additional evaluations with Dr. R. Z.  

On VA examination in July 1997, the veteran reported that 
since the aortic valve replacement in March 1997, he had been 
having episodes of shortness of breath, and that he had had 
numbness in his hands and feet for the previous six months.  
The diagnoses included status post aortic valve replacement 
for aortic stenosis, followed by shortness of breath on 
exertion and numbness in the hands and feet.  The examiner 
stated that there was no evidence of any neurological 
abnormalities on physical examination.  An EMG 
(electromyograph) was recommended.  

In his substantive appeal, VA Form 9, received in July 1998, 
the veteran reiterated that his high blood pressure had 
caused damage to his heart.  He also stated that he became 
lightheaded, and at times, felt like he was going to pass out 
due to his high blood pressure.  He stated that his hands and 
feet were numb, at times.  

At a personal hearing before a hearing officer at the RO in 
August 1998, the veteran testified that his hypertension 
significantly contributed to aortic stenosis, requiring valve 
replacement.  Transcript at 4 (August 1998).  He stated that 
his hands and feet were frequently numb.  Id. at 8.  He 
indicated that it had been determined that the numbness was 
not caused by nerves or his valve, and thus, it had to have 
been caused by his hypertension.  Id.  

VA outpatient treatment records, dated from November 1998 to 
March 1999, disclose that in November 1998 the veteran 
complained that both of his legs and hands would become numb 
with walking 1/4 of a mile, and that he had occasional head 
rush and lightheadedness.  No passing out or blacking out was 
noted.  The impression was hypertension by history, good 
control on present medication.  The examiner stated that 
there was no evidence of a relationship to the neurological 
complaints, which were noted to appear to be nonspecific and 
circumstantial.  There was no evidence of neurological 
deficits and/or residuals from cerebrovascular accident 
associated with hypertensive vascular disease.  

By letter dated in August 1998, Dr. E. M. stated that the 
veteran's hypertension exacerbated the worsening of his 
aortic valve disease, leading to valve replacement.  She also 
stated that this was associated with neurological deficits.  

The veteran underwent a computed tomography (CT) scan in 
February 1999.  The impression was approximate 1cm focal area 
of decreased attenuation with a punctate area of 
calcification, no edema and no enhancement within the right 
posterior parietal occipital watershed region of the brain.  
Further evaluation with an MRI (magnetic resonance imaging) 
was recommended.  

The impressions of MRI in February 1999 were: 1) abnormal 
area of gray matter morphology within the high right parietal 
occipital region, which demonstrates no evidence of mass 
affect and no enhancement.  Findings are likely a congenital 
variant with a focal area of thickened cortex and possible 
ischemia; and 2) areas of abnormal high signal intensity in 
the paraventricular distribution that do not enhance and 
demonstrate no mass affect-findings.  The report notes that 
this could represent early multiple sclerosis.  

In an October 1999 VA addendum, the examiner reported that 
MRI was not consistent with hypertensive residual lesions.  
He stated that the changes might be congenital and subject to 
follow up for stability.  There was no evidence of lacunar 
infarct and/or recent or old changes suggestive of 
hypertensive central nervous system.  

He stated that an echocardiogram was consistent with 
replacement of the aortic valvular apparatus.  The changes of 
the left ventricular hypertrophy were consistent with 
residuals due to a primary disease involving the aortic 
valvular apparatus.  The examiner stated that although a 
periventricular hypertrophy may be found in moderate or 
severe hypertensive heart disease, due to preexisting 
valvular disease, noted to have been corrected by the 
replacement of the valve, it appeared to him that the changes 
were suggestive to it, rather than to hypertension.  He 
opined that there was no evidence of cardiac involvement 
and/or central nervous system involvement due to hypertensive 
disease.  

By letter dated in February 2000, Dr. E. M. stated that 
because of the side effects, the veteran's anti-hypertension 
medication had been changed several times.  The letter notes 
that the last change was in April 1999, from Lisinopril to 
Avapro.  

The veteran was afforded a Travel Board hearing in June 2000.  
At the hearing, he reiterated his belief that his service-
connected hypertension had caused or significantly 
contributed to his heart condition requiring surgery.  
Transcript at 6 (June 2000).  The veteran's spouse testified 
that his blood pressure rose when the veteran was off of his 
medication, but was controlled with the medication.  Id at 8.  

By letter dated in May 2000, the veteran's private 
cardiologist stated that, "[i]t is conceivable that his 
hypertension, which has been present for a number of years, 
was a contributing factor to his aortic valve calcification, 
immobilization and ultimate need for replacement."  

At a personal hearing before a hearing officer at the RO in 
June 2000, the veteran asserted that, in addition to 
hypertension, the medications he was taking for hypertension 
might have contributed to his numbness.  Transcript at 3 
(June 26, 2000).  He testified that he began having 
lightheadedness and numbness in his hands and feet about four 
years earlier.  Id. at 5.  He stated that he had been on 
hypertensive medication since 1981 or 1982.  Id. at 6.  

In a June 2000 letter from the I. H. S., the veteran's 
private physician, L. L., M.D., stated that the veteran was 
undergoing treatment for hypertension, aortic valve, and 
episodic migraines with aura, et al.  The letter notes that 
the aura was sometimes visual and sometimes vertigo.  
Associated treatment records, dated from January 1999 to June 
2000, reveal that he reported having had 2-3 episodes of 
vertigo with headache, but had had none in the past year.  

In a March 2001 VA records review report, the examiner stated 
that he had reviewed the records.  He related the following:

I have cared for many individuals in my career 
with bicuspid aortic valves who did not have 
hypertension.  Calcification of the bicuspid 
valve is extremely common in these individuals 
due to the turbulent blood flow set up by the 
abnormal valve configuration.  Conversely, I have 
many patients with hypertension who do not 
calcify their aortic valves.  I thus believe it 
is highly unlikely that this [veteran's] very 
mild hypertension contributed in any significant 
way to the calcification, and thus replacement, 
of his congenital bicuspid aortic valve.  This 
most likely was going to happen regardless of his 
blood pressure.  His blood pressure management 
according to the records was excellent.  

The examiner further stated that the concern over parethesias 
(numbness) of his arms and lower extremities was not related 
to his hypertension or to his aortic valve disease.  The 
report notes that there was absolutely no documentation in 
the medical literature to support either of these concerns.  

Of record is health literature from MEDLINEplus pertaining to 
medications.  The text lists possible medical problems and 
side effects associated with certain types of medication, to 
include dizziness and numbness, or tingling in fingers and 
toes, and weakness in legs.  

By letter dated in June 2001, the veteran's private 
cardiologist, J. B., M.D., stated that the veteran had 
hypertension, which was believed to have accelerated the 
worsening of his aortic valve disease.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection for an organic 
disease of the nervous system may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
March 1998 and November 1999 rating decisions of the reasons 
and bases for the denial of his claims.  He was further 
notified of this information in the June 1998 and May 2000 
statement of the case and in the December 1999, May 2001, and 
August 2001 supplemental statements of the case.  The Board 
concludes that the discussions in March 1998 and November 
1999 rating decisions, as well as in the statements and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), it is stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Residuals of aortic valve replacement 

The veteran does not contend that residuals of aortic valve 
replacement were incurred in or aggravated during his active 
military service, and the record does not raise such.  
Instead, the veteran claims that residuals of aorta valve 
replacement in March 1997 are due to his service-connected 
hypertension.  

The evidence shows that the veteran underwent aortic valve 
replacement in March 1997.  The veteran claims that his 
service-connected hypertension caused damage to his heart, 
necessitating aortic valve replacement.  Initially, the Board 
notes that the issue of whether the cause of the veteran's 
aortic valve replacement is related to service or a service-
connected disability, in general, requires competent 
evidence.  However, the veteran is not a medical professional 
and his statements do not constitute competent medical 
evidence.  Generally, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The veteran's private physician, Dr. R. Z. opined that it was 
conceivable that hypertension contributed to his need for 
aortic valve replacement.  No basis for the opinion was 
provided and thus, the Board finds this opinion to be 
speculative to establish the necessary link between aortic 
valve replacement and a service-connected disability.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Similarly, 
while Drs. E. M. and J. B. opined that hypertension 
exacerbated and/or accelerated the worsening of his aortic 
valve disease, leading to replacement, no basis in support of 
those opinions was provided.  Thus, the veteran's private 
physicians failed to provide reasoning in support of their 
conclusions relating aortic valve replacement to service.

In contrast, the October 1999 VA examiner reported that, 
based on diagnostic studies, to include MRI, that the changes 
were suggestive of preexisting valvular disease, rather than 
to hypertension.  He specifically stated that there was no 
evidence of cardiac involvement due to hypertensive disease.  
Similarly, the March 2001 VA examiner opined that, based on 
his experience with individuals with bicuspid aortic valves, 
that it was highly unlikely that the veteran's hypertension 
contributed in any significant way to calcification, and thus 
the replacement of his congenital bicuspid aortic valve.  In 
fact, he stated that it was most likely going to happen 
regardless of the veteran's blood pressure.  The Board notes 
that the March 2001 VA examiner is a Fellow of the American 
College of Cardiology.

In summary, the evidence in support of a finding that the 
veteran's aortic valve replacement was caused or aggravated 
by hypertension is speculative or not supported by reasoned 
opinion.  While the veteran's private physicians have opined 
that a relationship was possible or so, there was no basis 
provided upon which to conclude that there was relationship 
in this particular case.  In contrast, the VA examiners have 
performed diagnostic tests, reviewed the records and provided 
reasons for their conclusions that residuals of aortic valve 
replacement were not a result, directly or by aggravation, of 
hypertension.  The Board has a legal obligation to weigh the 
evidence.  The Board concludes that reasoned statements that 
it is unlikely that there is a relationship are more 
probative than the speculative theories or unexplained 
conclusions, which are not confirmed.  Thus, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's aortic valve replacement is related to 
service or a service-connected disability.

Lightheadedness and numbness of the hands and feet

The veteran contends that lightheadedness and numbness of the 
hands and feet are a result of his hypertension or of 
hypertensive medications.  Initially, the Board notes that 
service medical records are negative for findings or a 
diagnosis of lightheadedness or numbness of the hands or feet 
during service.  At separation in 1980, his head and upper 
and lower extremities were normal and he denied having or 
having had dizziness.  

The record reflects that the veteran first complained of 
feeling dizzy and lightheaded in July 1981, and of numbness 
in his hands in November 1981, as well as generalized 
weakness in areas to include his legs.  The complaints were 
associated with asthenia. 

As to whether lightheadedness and numbness of the hands and 
feet are proximately due to or the result of service-
connected hypertension, as noted above, the issue of whether 
the cause of the veteran's lightheadedness and numbness of 
the hands and feet are related to service or a service-
connected disability, in general, requires competent 
evidence.  The veteran's opinion is not competent.  The 
evidence does not show that the veteran's lightheadedness and 
numbness of the hands and feet are a result of service-
connected hypertension.  

A private treatment record from I. H. S., dated in March 
1994, notes that the veteran's complaints of numbness in the 
lower extremities were of unknown etiology.  The July 1997 VA 
examiner diagnosed numbness of the hands and feet.  However, 
the examiner stated that there was no evidence of 
neurological abnormalities.  Likewise, VA outpatient records 
dated from November 1998 to March 1999 note the same 
complaints, characterizing them as nonspecific and 
circumstantial.  Again, the examiner stated that there was no 
evidence of neurological deficits and that the complaints 
were not related to hypertension.  On VA examination in 
October 1999, the examiner opined, based, in part, on MRI, 
that there was no evidence of involvement of the central 
nervous system due to hypertensive disease.  The March 2001 
VA examiner specifically stated that numbness of his arms and 
lower extremities was not related to his hypertension or to 
his aortic valve disease.  

In comparison, Dr. E. M. related neurological deficits to the 
veteran's hypertension.  However, she did not elaborate on 
her opinion but simply made a conclusory statement.  She did 
not indicate the nature of neurological deficits or explain 
the basis for her opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  While Dr. R. Z. indicated that 
lightheadedness might be a symptom of aortic stenosis, his 
opinion is speculative.  He did not provide a basis for his 
opinion.  Id.  Moreover, significantly, service connection 
has not been established for aortic stenosis.  These opinions 
are not sufficient to establish a link between this veteran's 
lightheadedness and his service-connected hypertension.  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In this case, 
the Board finds that the VA outpatient treatment records, 
October 1999 opinion, and March 2001 opinion are more 
probative.  

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).  In this case, the Board is persuaded by the 
opinion of the VA examiners who conducted diagnostic testing 
and provided supporting rationale for their opinions. 

To the extent that the veteran claims that lightheadedness 
and/or numbness in the hands and feet are a side effect of 
hypertensive medication, this contention is not supported by 
the record.  While Dr. E. M. stated that the veteran's 
medication had been changed on occasion, she neither 
specified what side effects the veteran experience nor stated 
that the medication caused his lightheadedness or numbness of 
the hands or feet.  The Board notes that the medical text 
statements pertaining to various types of medication are too 
general and inconclusive in this particular case.  See Sacks 
v. West, 11 Vet. App. 314 (1998).

It is equally important to note although the record documents 
the veteran's complaints of lightheadedness and numbness in 
the hands and feet, there is no competent evidence that the 
veteran has underlying disease or underlying injury to 
account for the complaints.  While Dr. E. M. reported that 
the veteran had neurological deficits, she did not explain 
the basis for her opinion.  See Bloom, supra.  The remainder 
of the medical evidence discloses no neurological deficits or 
abnormalities.  In fact, MRI showed no evidence suggestive of 
changes of hypertensive central nervous system.  In the 
absence of underlying disease or injury to account for his 
lightheadedness or numbness of the hands and feet, there can 
be no valid claim.  Sanchez-Benitez v. Principi, 239 F3d. 
1356 (2001).  In any case, the competent and probative 
evidence does not support a finding that lightheadedness and 
numbness of the hands and feet are related to the veteran's 
service-connected hypertension.  

To the extent that lightheadedness may be considered a 
symptom of migraine, the veteran is already service connected 
for migraine, and such symptom would be considered a part and 
parcel of that disability.  Thus, he would not be entitled to 
a separate rating in that regard.  38 C.F.R. § 4.14.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the 
veteran's claim of entitlement to service connection for 
lightheadedness and numbness of the hands and feet is denied. 





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of aortic valve replacement 
secondary to service-connected hypertension is denied.  

Service connection for lightheadedness and numbness of the 
hands and feet is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

